Citation Nr: 0930682	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not present during service, or 
within one year of separation, and it has not otherwise been 
related to any incident(s) of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran did not report any VA 
treatment.  The Veteran submitted private treatment records 
from S.G. and D.G., and was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in May 2007.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
current bilateral hearing loss is due to his exposure to loud 
noise in service, in particular the firing of an M55 machine 
gun turret.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss or 
tinnitus.  Upon examination at separation from active 
service, dated in April 1947, the Veteran was not noted to 
have any hearing loss.

The Veteran's first Enlisted Record and Report of Separation 
indicates that the Veteran was assigned to Battery A-58 AART 
Battalion and his second Enlisted Record and Report of 
Separation indicates that he was assigned to the Headquarters 
Detachment General Prisoner Br.

The Veteran reported that while training with an M55 machine 
gun turret at Fort Bliss, Texas the noise was so loud it was 
disorienting and that it took him two days to recover his 
hearing.  The Veteran reported that no hearing protection 
equipment was made available for his use.  The Veteran 
indicated that after separation from service he was first 
treated for hearing loss in approximately 1954

The Veteran's post-service treatment records reveal that the 
Veteran was examined by S.G., a clinical audiologist, in 
Hawaii in January 1986 and December 1991, and examined by 
D.G., an audiologist, in August 2006.  In January 1986, S.G. 
noted that the Veteran had some trouble hearing on the phone 
but that he reported that his biggest problem hearing was in 
group situations with background noise.  The Veteran was 
noted to have a strong history of noise exposure.  After 
audiometric examination, S.G. diagnosed the Veteran with mild 
to severe bilateral high frequency sensorineural hearing 
loss.  In December 1991, S.G. noted that the Veteran reported 
problems hearing in almost all situations and that the 
Veteran had a history of noise exposure from weapons in 
service.  After audiometric examination, S.G. diagnosed the 
Veteran with essentially normal low frequency hearing with a 
severe high frequency sensorineural hearing loss.  In August 
2006, the Veteran underwent audiometric examination and D.G. 
noted the Veteran to have a serious bilateral hearing loss.  
However, the Board finds that it may not use the results from 
these tests when evaluating the Veteran's current level of 
auditory impairment because the graphs were not accompanied 
by numerical results.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, while speech recognition results were provided, 
it is unclear whether the results comply with 38 C.F.R. 
§ 4.85(a) and, therefore, cannot be considered.

In May 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) medical examination in regard to his claim.  
The Veteran reported that he served as an anti-aircraft 
crewman and was exposed to firearm, anti-aircraft, M55, and 
other loud noise in service.  He complained of decreased 
hearing since military service and denied any pre and post 
military noise exposure.  Upon examination pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
55
80
80
75
RIGHT
35
35
90
85
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 68 in the left ear.

The examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss with fair to good speech 
discrimination.  The examiner rendered the opinion that the 
etiology of the Veteran's current bilateral hearing loss 
cannot be determined without resorting to speculation.  The 
examiner provided the rationale that the whisper test, used 
to evaluate the Veteran's hearing in service, is not a 
reliable or valid measurement of hearing thresholds and that 
there is no way to determine how much, if any, of the 
Veteran's current hearing loss is associated with noise 
exposure during military service versus the normal aging 
process due to the lack of discrete threshold values for a 
separation hearing test.  

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  The Board acknowledges that the Veteran currently 
has a bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  The Board further acknowledges that the Veteran's 
was exposed to loud noise in service as an anti-aircraft 
crewman.  The Veteran reports that he was first treated for 
hearing loss in 1954, approximately 7 years after separation 
from active service.  The Veteran's post-service treatment 
records do not reveal any diagnosis or treatment for 
bilateral hearing loss until January 1986, more than 38 years 
after separation from service.  The Board notes that the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, this is 
significant evidence against the Veteran's claims.  

In a May 2007 report of VA C&P examination, the examiner 
rendered the opinion that the etiology of the Veteran's 
bilateral hearing loss cannot be determined without resorting 
to speculation.  The examiner indicated that without discrete 
threshold values for the Veteran's hearing at separation from 
service there was no way to determine whether the Veteran's 
current hearing loss is related to the Veteran's exposure to 
loud noise in service or the natural aging process.  The 
Board notes that a finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102.  As the preponderance of the evidence, 
including the negative service treatment records, the VA 
opinion, and the lack of evidence of hearing loss for many 
years after service, is against finding that the Veteran's 
current bilateral hearing loss is related to service, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


